DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Pat. 7,897,868) in view of Hiroyuki et al. (JP 2011-252198).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Matsuda et al. teach a magnetron sputtering device (Column 22 lines 32-37) comprising a substrate  (Column 22 lines 32-37; Column 20 lines 19-28); a target which forms a cathode in a DC electric field (Column 22 lines 32-37)  and comprising an electrically conductive mixture for coating the substrate (Column 22 lines 35-37 – indium oxide and tin oxide); an anode in the DC electric field (Column 22 line 32); a reaction chamber in which the target and the substrate are arranged (Column 22 lines 32-37), wherein the target is arranged spaced apart from the substrate (Column 22 lines 32-37); and a voltage source configured to generate the DC electric field between the cathode and the anode (Column 22 lines 32-37); wherein the substrate comprises a third material which is an electrically conductive solid. (Column 20 lines 28)
	The difference between Matsuda et al. and claim 1 is that wherein the electrically conductive mixture making up the sintered target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof.
	Regarding wherein the electrically conductive mixture making up the sintered target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof (Claim 1), Hiroyuki et al. teach replacing ITO in a DC sputtering process with a sintered target made up of electrically conductive mixture making up the target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof.  (Paragraph 0001, Paragraph 0020 - [0020] Metal raw material (B) and titanium boride (TiB2) were employed as raw material powders to be mixed with the raw material powder of titanium oxide. Moreover, what mixed boron oxide (B2O3) was also produced as a comparative example. When metal boron is added, TiO2-1 mol% B (the amount of metal boron B added is 1 mol when the total is 100 mol: the same notation method below), TiO 2-5 mol% B, boron In the case of titanium fluoride, TiO2-0.5 mol% TiB2, TiO2-1 mol% TiB2, and in the case of boron oxide, TiO2-1 mol% B2O3 and TiO2-5 mol% B2O3 were used. Sintering was performed in a vacuum and held at a sintering temperature of 1200 ° C. for 10 minutes.)
INDEPENDENT CLAIM 15:
	Regarding claim 15, Matsuda et al. teach a magnetron sputtering method (Column 22 lines 32-37) comprising providing a substrate  (Column 22 lines 32-37; Column 20 lines 19-28); providing a target which forms a cathode in a DC electric field (Column 22 lines 32-37)  and comprising an electrically conductive mixture for coating the substrate (Column 22 lines 35-37 – indium oxide and tin oxide); providing an anode in the DC electric field (Column 22 line 32); providing a reaction chamber in which the target and the substrate are arranged (Column 22 lines 32-37), wherein the target is arranged spaced apart from the substrate (Column 22 lines 32-37); and providing a voltage source configured to generate the DC electric field between the cathode and the anode (Column 22 lines 32-37); wherein the substrate comprises a third material which is an electrically conductive solid. (Column 20 lines 28)
	The difference between Matsuda et al. and claim 15 is that wherein the electrically conductive mixture making up the sintered target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof.
Regarding wherein the electrically conductive mixture making up the sintered target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof (Claim 1), Hiroyuki et al. teach replacing ITO in a DC sputtering process with a sintered target made up of electrically conductive mixture making up the target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof.  (Paragraph 0001, Paragraph 0020 - [0020] Metal raw material (B) and titanium boride (TiB2) were employed as raw material powders to be mixed with the raw material powder of titanium oxide. Moreover, what mixed boron oxide (B2O3) was also produced as a comparative example. When metal boron is added, TiO2-1 mol% B (the amount of metal boron B added is 1 mol when the total is 100 mol: the same notation method below), TiO 2-5 mol% B, boron In the case of titanium fluoride, TiO2-0.5 mol% TiB2, TiO2-1 mol% TiB2, and in the case of boron oxide, TiO2-1 mol% B2O3 and TiO2-5 mol% B2O3 were used. Sintering was performed in a vacuum and held at a sintering temperature of 1200 ° C. for 10 minutes.)



	The motivation for utilizing the features of Hiroyuki et al. is that it allows for producing a transparent conductive film with high conductivity.  (Paragraph 0001, 0009)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Matsuda et al. by replacing the target materials with that of Hiroyuki et al. because it allows for producing a transparent conductive film with high conductivity.
DEPENDENT CLAIMS 2, 16:
The difference not yet discussed is wherein the first material has a first volumetric portion ∆V1 and the second material has a second volumetric portion ∆V2, wherein ∆V1 > 1.5 ∆V2.  
Regarding claim 2, 16, This limitation is suggested by Hiroyuki et al. at Paragraph 0020 - TiO2-0.5 mol% TiB2.
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the first material is a first inorganic solid.
	Regarding claim 3, Hiroyuki et al. teach TiO2.  (Paragraph 0020)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the first material is selected from the group consisting of one or more of a carbide, an oxide, a nitride, and/or mixtures thereof.
	Regarding claim 4, Hiroyuki et al. teach the first material is selected as an oxide.  (Paragraph 0020 - TiO2.)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the first material is a metal oxide.
	Regarding claim 5, Hiroyuki et al. teach wherein the first material is a metal oxide.  (Paragraph 0020 - TiO2.)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the first material is selected from the group consisting of one or more of ZrO2, Al2O3 and/or TiO2.
	Regarding claim 6, Hiroyuki et al. teach wherein the first material is TiO2.
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the third material is selected from the group consisting of a carbide, cermet, cubic boron nitride and steel.
	Regarding claim 9, Matsuda et al. teach wherein the third material is selected to be steel.  (Matsuda et al. Column 20 line 28 – steel)
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein introducing a reactive gas into the reaction chamber, wherein the reactive gas is selected from the group consisting of methane, acetylene, nitrogen and oxygen, and wherein reactive gas ions of the reactive gas are configured to react with atoms of the first material and/or atoms of the second material.
	Regarding claim 19, Matsuda et al. teach utilizing a reactive gas of oxygen.  (Column 22 line 40)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Matsuda et al. by utilizing the features of Hiroyuki et al. because it allows for producing a transparent conductive film with high conductivity.
Claim(s) 10, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Hiroyuki et al. as applied to claims 1-6, 9, 15, 16, 19 above, and further in view of Moslehi et al. (U.S. Pat. 6,471,830).

DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the voltage source is configured to generate a
pulsed electrical power that is supplied to the cathode.
Regarding claim 10, Moslehi et al. teach wherein the voltage source is configured to
generate a pulsed electrical power that is supplied to the cathode. (Moslehi et al. Column 1 lines
43-45 — pulsed DC)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the substrate is negatively biased.
Regarding claim 12, Moslehi et al. teach biasing the substrate to attract ions via DC
voltage for collimating the ions to the substrate. (Column 9 lines 56-62)
DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein only a process gas and not a reactive gas is admitted into the chamber.
	Regarding claim 20, Moslehi et al. teach utilizing only argon gas instead of reactive gas for sputtering.  (Column 1 lines 49-50)
	 The motivation for utilizing the features of Moslehi et al. is that it allows for sputtering
and collimating ions. (Column 9 lines 56-62)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Moslehi et al. because it allows for sputtering and collimating ions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Hiroyuki et al. and further in view of Moslehi et al. as applied to claims 1-6, 9, 15, 16, 19, 20 above, and further in view of Kouznetsov (U.S. Pat. 6,296,742).
The difference not yet discussed is wherein the voltage source is configured to generate
energy pulses with a power larger than 0.1 MW.
Regarding claim 11, Kouznetsov teaches utilizing a pulsed voltage source configured to
generate pulses with a power larger than 0.1 MW. (See Abstract)
The motivation for utilizing the features of Kouznetsov is that it allows for high rate
utilization of the target. (Column 3 lines 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Kouznetsov because it allows for high rate
utilization of the target.
Claims 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Hiroyuki et al. as applied to claims 1-6, 9, 15, 16, 19 above, and further in view of Gruen (U.S. Pat. 5,015,493).
DEPENDENT CLAIM 13:
The different not yet discussed is where the substrate is an anode.
Regarding claim 13, Gruen teaches wherein the substrate is an anode. (Column 3 lines
15-40)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the reaction chamber comprises a housing
which surrounds at least a part of the target and is not in contact with the target, wherein the
substrate, the reaction chamber and/or the housing form the anode.
Regarding claim 14, Gruen teaches wherein the reaction chamber comprises a housing
which surrounds at least a part of the target and is not in contact with the target, wherein the
substrate, the reaction chamber and/or the housing form the anode. (Column 3 lines 15-40)
The motivation for utilizing the features of Gruen is that it allows for reducing stress on
parts and producing a smooth coating. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Gruen because it allows for reducing stress
on parts and producing a smooth coating.
DEPENDENT CLAIM 17:
The difference not yet discussed is further comprising: causing an impact ionization of
atoms of the process gas by the DC electric field that is generated by the voltage source, wherein
the impact ionization divides the atoms of the process gas into negatively charged electrons and
positively charged process gas ions, accelerating the positively charged process gas ions towards
the target by the applied DC electric field, releasing atoms from the mixture by a pulse
transmission upon impact of the process gas ions on the target, moving the released atoms from
the target towards the substrate, and coating a surface of the substrate with the released atoms.
Regarding claim 17, Gruen teaches further comprising: causing an impact ionization of
atoms of the process gas by the DC electric field that is generated by the voltage source, wherein
the impact ionization divides the atoms of the process gas into negatively charged electrons and
positively charged process gas ions, accelerating the positively charged process gas ions towards
the target by the applied DC electric field, releasing atoms from the mixture by a pulse
transmission upon impact of the process gas ions on the target, moving the released atoms from
the target towards the substrate, and coating a surface of the substrate with the released atoms.
(Column 3 lines 15-40)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the released atoms include atoms of the first
material and atoms of the second material, wherein the coating of the surface is performed such
that the atoms of the first material are arranged with respect to the atoms of the second material
in such a way that the coated surface of the substrate is electrically conductive.
Regarding claim 18, as the process and same materials are being utilizing this limitation
is realized by the combination of references.
The motivation for utilizing the features of Gruen is that it allows for reducing stress on
parts and producing a smooth coating. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Gruen because it allows for reducing stress
on parts and producing a smooth coating.
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
In response to the argument that the amended target material is not taught by the prior art, it is argued that Hiroyuki et al. teach a sintered target made up of electrically conductive mixture making up the target comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected  from the group consisting of one or more of a boride, WC, NbC, HfC, TaC, MoC, Cr3Cr2 and/or mixtures thereof.  (Paragraph 0001, Paragraph 0020 - [0020] Metal raw material (B) and titanium boride (TiB2) were employed as raw material powders to be mixed with the raw material powder of titanium oxide. Moreover, what mixed boron oxide (B2O3) was also produced as a comparative example. When metal boron is added, TiO2-1 mol% B (the amount of metal boron B added is 1 mol when the total is 100 mol: the same notation method below), TiO 2-5 mol% B, boron In the case of titanium fluoride, TiO2-0.5 mol% TiB2, TiO2-1 mol% TiB2, and in the case of boron oxide, TiO2-1 mol% B2O3 and TiO2-5 mol% B2O3 were used. Sintering was performed in a vacuum and held at a sintering temperature of 1200 ° C. for 10 minutes.).  This reads on the newly amended claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 21, 2022